Citation Nr: 1542165	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a previously denied claim for service connection for congenital heart disease has been received.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970, to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction, however, is actually with the Pittsburgh, Pennsylvania, RO.  

A Travel Board hearing was held in September 2014 before the undersigned Veterans Law Judge (VLJ), sitting in Pittsburgh, Pennsylvania.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2009); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

In the decision below, the claim for service connection for congenital heart disease is reopened.  The reopened claim is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the appellant if additional action is required on his part.  


FINDINGS OF FACT

1.  A rating decision in July 1971 denied service connection for congenital heart disease.  The Veteran was notified and did not appeal, and the decision became final.  He also did not submit any new and material evidence relation to the claim within one year of the August 1971 notice to him of the decision.

2.  New evidence received since July 1971 as to the issue of entitlement to service connection for congenital heart disease, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection.  


CONCLUSIONS OF LAW

1.  The July 1971 RO rating decision that denied entitlement to service connection for congenital heart disease is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).  

2.  As evidence received since the RO's July 1971 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for congenital heart disease have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is reopening the claim of entitlement to service connection for a congenital heart disorder.  The reopened claim is the subject of the remand below which calls for additional development.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed as to this issue.  


Aggravation of Preexisting Disability

In order to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that a corollary to the Secretary's definition of "disability" in 38 C.F.R. § 4.1 (2015) is that an increase in disability must consist of worsening of the enduring disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  The Court stated: "[e]vidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

New and Material Evidence

Initially, it is noted that the Veteran's initial claim for service connection for congenital heart disease was denied by the RO in July 1971, and he was notified thereof by letter dated in August 1971.  He did not file an appeal or any new and material evidence within one year of the notice.  The Board does not have jurisdiction to consider a claim that has been previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must find that new and material evidence has been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, although the RO in the current appeal has reviewed the claim on a de novo basis as evidenced in the December 2013 statement of the case (SOC), the issue is as stated on the title page.  Moreover, even where the RO reopens a claim and a medical examination is conducted, the Board may still decide not to reopen the claim.  In such cases, the adequacy of the examination is moot, though information from the examination is not entirely irrelevant.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In the August 2013 rating decision and in the December 2013 SOC, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for congenital heart disease.  No matter what the RO found, the Board must still determine whether new and material evidence has been submitted in these matters.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

Analysis

When the Veteran's original claim for service connection for congenital heart disease was denied in July 1971, it was noted that the Veteran was found to have a heart murmur at time of service entrance.  Moreover, the Veteran gave a medical history to include palpitations and pounding of the heart.  However, his condition was not considered disabling, and he was inducted into service.  He apparently completed basic training without difficulty, but he was seen in November 1970, prior to going to Vietnam, and a more detailed medical history as to his condition was reported.  This included that the Veteran had been diagnosed with congenital heart disease in the mid-1960s when catheterization revealed such.  Specifically, he had valvular aortic stenosis with bicuspid valve, moderately severe, with mild aortic regurgitation.  Presently, the Veteran continued asymptomatic without evidence of hemodynamically significant heart disease, but he was found by the Medical Board to have congenital heart disease which existed prior to service and was not aggravated therein.  He was discharged less than a year after service entrance.  The RO denied the claim in 1971 in that the congenital heart condition preexisted service and was not aggravated therein.  

In September 2012, the Veteran filed his current claim seeking service connection for his heart disorder.  This appeal arises from the RO's decision in August 2013 that service connection was not warranted.  This denial was confirmed in a December 2013 SOC.  

Evidence added to the claim file since the July 1971 denial includes additional private and VA treatment records.  These records reflect continued treatment for the Veteran's heart disorder.  Following VA examination of the claims file in July 2013, it was the examiner's opinion that the Veteran's heart disorder clearly existed prior to service (the preexisting nature of the condition is not a fact that is argued by the Veteran), and that the condition was not aggravated therein.  For rationale, it noted that there was no documented medical evidence of any cardiac injury or other condition while in service that would have aggravated the congenital cardiac condition.   Also added to the record was the testimony of the Veteran which speaks to whether his congenital heart disorder was aggravated during service.  38 C.F.R. § 156 (2015).  

Subsequently dated records include a private physician's September 2013 opinion in support of the Veteran's claim.  That physician, J.L.L., M.D., noted that the Veteran was not contending that he developed heart disease during service, but rather that his preexisting heart condition was aggravated during his over 9 months of active duty which included working in oppressive heat.  Moreover, she opined that the inservice physical, emotional, and psychological stress contributed to his developing higher blood pressure, more rapid progression of his aneurysm, and subsequent premature rupture.  Another physician, M.F.H, M.D., opined in July 2013 and January 2014 opinions that the Veteran's inservice participation in vigorous physical activity precipitated his aneurysm.  

All of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  This new evidence includes the more complete post service treatment records which reflect that the Veteran has undergone continued treatment since service discharge for his congenital heart disease.  At the 2015 hearing, he testified that he was on his sixteenth pacemaker.  

The Board concludes that these more updated treatment records showing continued heart disease treatment, as well as contradictory opinions regarding whether there was any aggravation of a preexisting hear disorder, constitute new and material evidence with respect to the issue of service connection for congenital heart disease.  The evidence, presumed credible for purposes of reopening a previously disallowed claim, is therefore relevant and probative and raises a reasonable possibility of substantiating the claim.  Moreover, as discussed below, it triggers VA's duty to assist as it considers an alternative theory of entitlement.  See Shade, supra.  

The newly received evidence bears substantially upon the specific matter under consideration as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating this claim.  Consequently, the Veteran's claim of entitlement to service connection for congenital heart disease is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  However, as explained in the remand below, further development is necessary before the Board can address the merits of the claim.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for congenital heart disease is reopened; to this extent only, the claim is granted.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.  

As indicated above, there are contradictory opinions of record as to whether the Veteran's preexisting congenital heart disorder was aggravated beyond natural progression during service.  The July 2013 VA report reflects an opinion which does not support the Veteran's claim.  Subsequently dated opinions of record as provided by private physicians were submitted thereafter.  It is believed that additional examination of the record is necessary so that a physician may address the private physicians' claims.  Moreover, while the VA physician noted that there was no evidence of any cardiac injury during the Veteran's short period of service that would suggest aggravation of the heart condition, the fact remains that the Veteran was immediately discharged when the extent of the heart condition was indicated.  The Veteran claims that he should have never been cleared for service entrance.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination, conducted by a suitably qualified examiner, to address the disability at issue.  

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.  

The examiner must provide all examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached.  

As to the Veteran's congenital heart disorder, the examiner should clearly identify all diagnosed disability(ies) currently present, or present at any time pertinent to the claim on appeal (even if currently resolved).  

Then, with respect to each such diagnosed cardiovascular disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) is the result of injury or disease incurred or aggravated in service; or, if not, was caused OR is aggravated (worsened beyond the natural progression) by the Veteran's military service, to include any vigorous physical exertion during service.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In proffering this opinion, the examiner must specifically consider and discuss the preservice treatment records and service treatment records documenting the preexisting heart disorder, the VA examiner's 2013 opinion and the private physicians' opinions of record from 2013 and 2014.  

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for congenital heart disease.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


